1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                    SAN FRANCISCO DIVISION
11
     S.A. MISSION CORPORATION, a California          Case No.: 18-CV-03456-WHA
12   corporation, AZAR ASSOCIATES, LLC, a
     California limited liability company,
                                                    ORDER OF DISMISSAL (as modified)
13
                      Plaintiffs,
14         v.

15 BP WEST COAST PRODUCTS LLC, a
     Delaware limited liability company, and DOES
16   1 through 10, inclusive,

17                   Defendants.

18
19
20
21
22
23
24
25
26
27
28

                                            -1-                              Case No. 18-CV-03456
 1          The parties hereto, Plaintiff and Defendant (collectively, the “parties”), by and through their
 2 counsel of record, have advised the Court that they have reached a settlement in the above-
 3 captioned action.
 4          Further, the parties have stipulated and agreed, pursuant to Federal Rule of Civil Procedure
 5 41, to dismiss with prejudice their respective claims in the action as against one another. Each party
 6 has agreed to bear its own attorney fees and costs.
 7          Based on the motion of the parties and good cause appearing therefor,
 8          IT IS HEREBY ORDERED that the Parties claims shall be, and hereby are, dismissed with
 9 prejudice, with each party to bear its own attorney fees and costs.
            Magistrate Judge Spero
10          The Court shall retain jurisdiction over the implementation of or disputes arising out of the
11 settlement of this action.
12
13
14                                                                      ISTRIC
                                                                    ES D
            IT IS SO ORDERED.
                                                                   T          TC
15                                                               TA



                                                                                          O
                                                            S




                                                                                           U
                                                           ED




16


                                                                                            RT
                                                                                D
                                                                         RDERE
                                                       UNIT




                                                                   S O O
                                                            IT IS             D
                                                                       ODIFIE
17 DATED: June 21, 2019.
                                                                  S M

                                                                                                  R NIA
                                                                A
                                                  Honorable William H. Alsup
18
                                                  United States District Judge
                                                                                          p
                                                                                  am Alsu
                                                       NO




19                                                                    e W  i ll i
                                                                 Judg
                                                                                                  FO
                                                         RT




                                                                                              LI


20
                                                                ER
                                                           H




                                                                                              A




                                                                     N                        C
                                                                                       F
21                                                                       D IS T IC T O
                                                                               R
22
23
24
25
26
27
28

                                                -2-                                           Case No. 18-CV-03456
